      Case 2:12-cv-00175-BMS Document 55 Filed 03/07/19 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PLAINTIFF UNDER SEAL,

     v.                                       Civil Action No. 12-CV-0175

DEFENDANT UNDER SEAL.


          THE GOVERNMENT'S NOTICE OF ELECTION TO INTERVENE


                           FILED UNDER SEAL


                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 WILLIAM M. McSWAIN
                                 United States Attorney

                                 GREGORY B. DAVID
                                 Assistant United States Attorney
                                 Chief, Civil Division

                                 COLIN M. CHERICO
                                 Assistant United States Attorney
                                 615 Chestnut Street, Suite 1250
                                 Philadelphia, PA 19106
                                 Tel.: (215) 861-8788

                                 MICHAEL D. GRANSTON
                                 JAMIE A. YAVELBERG
                                 AUGUSTINE M. RIPA
                                 Attorneys, Civil Division
                                 United States Department of Justice
                                 601 D Street, N.W., Room 9928
                                 Washington, D.C. 20004
                                 Tel.: (202) 305-4033
          Case 2:12-cv-00175-BMS Document 55 Filed 03/07/19 Page 2 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA et al., ex rel
CHARLES STRUNCK,

                       Plaintiffs,

               v.                                              Civil Action No. 12-CV-0175

QUESTCOR PHARMACEUTICALS, INC.,                                FILED UNDER SEAL

                       Defendant.


            THE GOVERNMENT'S NOTICE OF ELECTION TO INTERVENE

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States

notifies the Court that it hereby intervenes in this action. The United States intends to file its

Complaint in Intervention within 90 days of filing this Notice and to serve the defendant

promptly thereafter.

       The Government requests that the relator's Fourth Amended Complaint, this Notice, and

the attached proposed Order be unsealed. The United States requests that all other papers on file

in this action remain under seal because in discussing the content and extent of the United States'

investigation, such papers are provided by law to the Court alone for the sole purpose of

evaluating whether the seal and time for making an election to intervene should be extended.

       The United States reserves the right to seek the dismissal of the relator's action or claim

on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4).
         Case 2:12-cv-00175-BMS Document 55 Filed 03/07/19 Page 3 of 6




       A proposed order accompanies this notice.



                                           Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          WILLIAM M. McSWAIN
                                          United States Attorney



                                          GREGORY B. DAVID
                                          Assistant United States Attorney
                                          Chief, Civil Division



                                          COLIN M. CHERICO
                                          Assistant United States Attorney
                                          615 Chestnut Street, Suite 1250
                                          Philadelphia, PA 19106
                                          Tel.: (215) 861-8788
                                          Fax: (215) 861-8618
                                          E-mail: colin.cherico@usdoj.gov


                                          MICHAEL D. GRANSTON
                                          JAMIE A. YAVELBERG
                                          AUGUSTINE M. RIPA
                                          Attorneys, Civil Division
                                          United States Department of Justice
                                          601 D Street, N.W., Room 9928
                                          Washington, D.C. 20004
                                          Tel.: (202) 305-4033



Date: March 6, 2019



                                            2
         Case 2:12-cv-00175-BMS Document 55 Filed 03/07/19 Page 4 of 6




                                CERTIFICATE OF SERVICE


       It is hereby certified that a copy of the foregoing United States' Notice of Election to

Intervene, as well as an accompanying proposed order, were sent by First Class United States

Mail, postage prepaid, this   b fr   day of March, 2019, to the following:


                                Ross Begelman and Marc Orlow
                                   Begelman & Orlow, P.C.
                                      411 Route 70 East
                                     Cherry Hill, NJ 08034


       Because this action is under seal pursuant to 31 U.S.C. § 3729, et seq., defendant

Questcor Pharmaceuticals has not been served with a copy of the foregoing notice or order.

                                                a--e-~
                                              COLIN M. CHERICO
                                              Assistant United States Attorney
              Case 2:12-cv-00175-BMS Document 55 Filed 03/07/19 Page 5 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA et al., ll rel
CHARLES STRUNCK,

                          Plaintiffs,

                  v.                                              Civil Action No. 12-CV-0175

QUESTCOR PHARMACEUTICALS, INC.,                                   FILED UNDER SEAL

                          Defendant.


                                                ORDER

         The United States having intervened in this action, pursuant to the False Claims Act, 31

U.S.C. § 3730(b)(4), the Court rules as follows:

         IT IS ORDERED that,

         1.       the relator's Fourth Amended Complaint, the Government's Notice of Election to

Intervene, and this Order be unsealed;

         2.       the United States shall file its Complaint in Intervention within 90 days of filing

the Government's Notice of Election to Intervene;

         3.       all other papers or Orders on file in this matter shall remain under seal; and

         4.       the seal shall be lifted on all matters occurring in this action after the date of this

Order.
 Case 2:12-cv-00175-BMS Document 55 Filed 03/07/19 Page 6 of 6




     IT IS SO ORDERED,

This _ _ dayof _ _ _ _ _,2019.




                            HONORABLE BERLE M. SCHILLER
                            Judge, United States District Court
